Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 1 of 36 PagelD 1

 

FRED
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA oo
TAMPA DIVISION BADE PUES
UNITED STATES OF AMERICA, AND Soe ssi Yo
THE STATE OF FLORIDA ex rel. Charles | FILEDUNDERSEAL 9 0 5]
Hodge,
DO NOT PLACE ON PACER
Plaintiffs,
CIVIL ACTION NO. 8:2929 ¢V¥ 38ST 42 2 el
v.
JURY TRIAL DEMANDED
WALMART INC.
Defendants.

 

 

 

 

RELATOR'S COMPLAINT PURSUANT TO
THE FEDERAL FALSE CLAIMS ACT, 31 U.S.C. §§ 3729 ET SEQ. AND
THE FLORIDA FALSE CLAIMS ACT § 68.081, FLA. STAT. ET SEQ.

The relator, Charles Hodge (“Relator”), on behalf of the United States and the State of
Florida, brings this action against defendant WalMart Inc. (“Defendant” or “Walmart”) for
violations of the federal False Claims Act, 31 U.S.C. §§3729 et seq. (False Claims Act") and the
Florida False Claims Act, Fla. Stat. § 68.081 ef seg. (collectively “False Claims Acts”), to recover

all damages, civil penalties and all other recoveries provided for under the False Claims Acts.

L THE PARTIES

1. Defendant WalMart Inc. is a publicly traded Delaware corporation with its principal
place of business located at 702 SW 8th Street, Bentonville, Arkansas 60555, but doing business
throughout the United States. Walmart operates thousands of pharmacies across the United States.
Walmart employs pharmacy technicians and pharmacists to operate its pharmacies. These pharmacy
technicians and/or pharmacists submit claims to government healthcare programs including

Medicare PDP Sponsors for dispensing prescriptions for Medicare Part D enrollees. Further,

Walmart's pharmacy technicians and pharmacists submit claims to private contractors (that have in
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 2 of 36 PagelD 2

turn contracted with state governments to process claims for Medicaid enrollees) for dispensing
prescriptions to Medicaid enrollees.

2. The United States is a plaintiff to this action. The United States brings this action
on behalf of the Department of Health and Human Services (“HHS”) and the Center for Medicare
and Medicaid Services (“CMS”), which administers the Medicare and Medicaid Programs.

3, The State of Florida is a plaintiff to this action. The State of Florida through the
Florida Agency for Health Care Administration (“AHCA”) administers the Florida Medicaid
Program. The Medicaid Program, 42 U.S.C. § 1396 ef seq., is a government health insurance
program funded jointly by the federal and Florida state governments. Florida administers its own
Medicaid program; however, the program is governed by Federal statutes, regulations and
guidelines. The federal portion of Florida Medicaid payments — the Federal Medical Assistance
Percentage — is based on a Florida’s per capita income compared to the national average.

4. Throughout the relevant time period, the services specified herein were provided to
Medicare, Tricare, Veterans and Medicaid beneficiaries in Florida.

5. Relator Charles Hodge (“Relator”) has held a pharmacist license for over 15 years.
He has never been sanctioned or otherwise disciplined by the Florida Pharmacy Board or any other
regulatory agency charged with the regulation of pharmacists. Relator began working for
Defendant in Store #2695 and Store #5299 as a staff pharmacist and/or managing pharmacist from
2005 to 2020. Throughout his tenure at Walmart, Relator consistently received positive reviews of
his performance.

6. Relator has standing to bring this action pursuant to 31 U.S.C. §3730(b)(1). Relator
brings this action on behalf of the United States for violations of the Florida and Federal False

Claims Acts.
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 3 of 36 PagelD 3

7. Relator's complaint is not based on any other prior public disclosures of the
allegations or transactions discussed herein in a criminal, civil, or administrative hearing, lawsuit
or investigation or ina Government Accounting Office or Auditor General's report, hearing, audit,
or investigation, or from the news media.

I. SUMMARY OF THE CASE

8. This case involves the pharmacy operations of Walmart and its scheme to bill the
government for medication dispensed to beneficiaries with expired expiration dates or no
expiration date information or lot number.

9, Relator, a pharmacist in a Walmart store in Florida, began noticing the misbranded
and expired drugs on Walmart pharmacy shelves in early 2019.

10. In June 2019, Relator started to complain in earnest and with greater specificity, in
writing, to management including members of Walmart’s Regional Management, Health and
Wellness Department, Ethics department, and ultimately to Mr. Doug McMillen, Chief Executive
Officer (“CEO”) of Walmart about the expired and misbranded drugs.

11. Relator’s complaints included but were not limited to:

a. Bottles containing medications well past their expiration dates on the Walmart
pharmacy shelves;

b. Bottles with no expiration dates or lot numbers on the Walmart pharmacy shelves:

c. Technicians pulling out of date drugs and handing them to the pharmacists to
approve for dispensing;

d. Technicians handing pharmacists drugs in bottles which lacked any expiration date
or lot number to approve for dispensing;

e. Walmart pharmacists dispensing out of date or misbranded drugs;

f. Medicare and Medicaid billed for out of date and misbranded drugs dispensed to
the customers at Walmart; and
Case 8:20-cv-01385-VMC-CPT Document 1 Filed 06/16/20 Page 4 of 36 PagelD 4

g. Expiration dates and lot numbers on drugs that were failing when technicians
removed labels from those bottles leaving the bottle unmarked and thus unsalable.

12. As Relator’s complaints increased, the retaliation against him from his Walmart
supervisors increased.

13. | Walmart conducted a superficial investigation into Relator’s complaints, and on
one instance 3-4 large boxes of out of date and misbranded drugs were removed from his Walmart
store. Relator reported that expired bottles were not just recently expired but included a great
number of drugs that had expired in 2018 and early 2019.

14. Relator was terminated in February 2020.

Ill. JURISDICTION AND VENUE

15. Jurisdiction is founded upon the Federal False Claims Act, 31 U.S.C. § 3729 ef
seq., specifically 31 U.S.C. § 3732(a) and (b) and also 28 U.S.C. §§ 1331, 1345.

16. Venue in the Middle District of Florida is appropriate under 31 U.S.C. § 3732(a)
and sufficient contacts exist for jurisdiction in that Defendants transact or transacted business in
the Middle District of Florida.

IV. THE FALSE CLAIMS ACTS

17. The federal False Claims Act (“FCA”), 31 U.S.C. §§ 3729-3733, provides, inter
alia, that any person who (1) “knowingly presents, or causes to be presented, a false or fraudulent
claim for payment or approval,” or (2) “knowingly makes, uses, or causes to be made or used, a
false record or statement material to a false or fraudulent claim,” is liable to the United States for
a civil monetary penalty plus treble damages. 31 U.S.C. § 3729(a)(1)(A)-(B).

18. The terms “knowing” and “knowingly” are defined to mean “that a person, with
respect to information (1) has actual knowledge of the information; (2) acts in deliberate ignorance

of the truth or falsity of the information; or (3) acts in reckless disregard of the truth or falsity of
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 5 of 36 PagelD 5

the information.” 31 U.S.C. § 3729(b)(1)(A)(i)-(iii). Proof of specific intent to defraud is not
required. 31 U.S.C. § 3729(b)(1)(B).

19. The term “claim” means “any request or demand, whether under a contract or
otherwise, for money or property and whether or not the United States has title to the money or
property, that (1) is presented to an officer, employee, or agent of the United States; or (2) is made
to a contractor, grantee, or other recipient, if the money or property is to be spent or used on the
Governments behalf or to advance a Government program or interest, and if the United States
Government (a) provides or has provided any portion of the money or property requested or
demanded; or (b) will reimburse such contractor, grantee, or other recipient for any portion of the
money or property which is requested or demanded... .” 31 U.S.C. § 3729(b)(2)(A)(i)-(ii).

20. “[T]he term ‘material’ means having a natural tendency to influence, or be capable
of influencing, the payment or receipt of money or property.” 31 U.S.C. § 3729(b)(4).

21. Pursuant to the Federal Civil Penalties Inflation Adjustment Act of 1990, as
amended by the Debt Collection Improvement Act of 1996, 28 U.S.C. § 2461 and 64 Fed. Reg.
47099, 47103 (1999), the civil monetary penalties under the FCA are $5,500 to $11,000 for
violations occurring on or after September 29, 1999 but before November 2, 2015. See 28 C.F.R.
§ 85.3.

22. Pursuant to the Federal Civil Penalties Inflation Adjustment Act Improvements Act
of 2015, 81 Fed. Reg. 42491 (2016) and the Civil Monetary Penalties Inflation Adjustment for
2018, 83 FR 3944 (Jan. 29, 2018), the civil monetary penalties under the FCA were adjusted to
$11,181 to $22,363 for violations occurring on or after January 29, 2018 that are assessed after

February 3, 2017. See 28 C.F.R. § 85.5.
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 6 of 36 PagelD 6

23. Florida has enacted a F alse Claims Act modeled after the federal False Claims Act
and contains provisions similar to those quoted above. See Fla. Stat. § 68.081 et seq. Relator
asserts claims under the Florida False Claims Act to recover for the State of Florida the amount it
provided Defendants in payment of the false claims presented to its Medicaid program alleged
herein.

V. GOVERNMENT HEALTHCARE PROGRAMS’ PAYMENT OF
PRESCRIPTION DRUG CLAIMS

A. Medicare Part D

24. —‘ Title XVIII of the Social Security Act, 42 U.S.C. §§ 1395 et seq., establishes the
Health Insurance for the Aged and Disabled Program, commonly referred to as the Medicare
Program (the “Medicare Program” or “Medicare”).

25. The Secretary of HHS administers the Medicare Program through CMS, an
operating division of HHS.

26. The Medicare Program is comprised of four parts. Medicare D is the only Part at
issue in this case.

27. Medicare Part D is a voluntary prescription drug benefit program for Medicare
enrollees that became effective on January 1, 2006. 42 U.S.C. § 1395w-101 ef seq.

28. Medicare Part D coverage is offered through private companies, known as Part D
sponsors, which contract with CMS to administer prescription drug plans (“PDPs”).

29. CMS gives each Part D sponsor advance monthly payments consisting of the PDP’s
direct subsidy per enrollee (which is based on a standardized bid made by the Part D sponsor),
estimated reinsurance subsidies for catastrophic coverage, and estimated low-income subsidies. 42

C.F.R. § 423.31 5, 423.320.
Case 8:20-cv-01385-VMC-CPT Document 1 Filed 06/16/20 Page 7 of 36 PagelD 7

30. The United States does not pay pharmacies directly. Rather, the United States pays
Medicare Part D Plan Sponsors, which are typically private insurance companies, to reimburse
retail pharmacies, (called “downstream entities" under 42 C.F.R. § 423.4 or "network
pharmacies"), either directly or through contractors known as pharmacy benefit managers
("PBMs").

31. | Throughout the plan year, each time a Medicare beneficiary has a prescription filled
under Part D, when a pharmacy such as Walmart dispenses a drug to a Medicare beneficiary, it
submits an electronic claim to the beneficiary's Part D plan and receives payment from the Part D
Plan Sponsor for the price remaining after the beneficiary pays his or her portion of the price of
the prescription drug.

32. Then the sponsor receives a claim from the pharmacy and notifies CMS of the
event, including the cost the sponsor has incurred. At the end of the plan year, CMS reconciles the
advance payments paid to each Part D sponsor with the actual costs the sponsor has incurred.

33. At the reconciliation point, if CMS underpaid the Part D Sponsor for low-income
subsidies or reinsurance costs, CMS makes up the difference. If CMS overpaid the Part D Sponsor
for these costs, it recoups the overpayment from the Sponsor. 42 C.F.R. § 423.343.

34. In the pharmacy industry, the PBM third-party administrators typically act as
intermediaries between retail pharmacies and insurers, facilitating the processing and payment of
prescription drug claims, including the payment of reimbursement monies to pharmacies and the
submission of cost data to the Government on behalf of the Part D Plan Sponsor.

35. Walmart, as a contract provider for a Part D Plan Sponsor, is required to comply
with all applicable "federal laws, regulations, and CMS instructions." 42 C.F.R. §

423.505(i)(4)(vi).
Case 8:20-cv-01385-VMC-CPT Document 1 Filed 06/16/20 Page 8 of 36 PagelD 8

36. | Walmart also expressly "agrees to comply with Federal laws and regulations
designed to prevent fraud, waste and abuse, including, but not limited to, applicable provisions of
Federal criminal law [and] the False Claims Act," 32 U.S.C. §§ 2729 ef seg. 42 C.F.R.
423.505(h)(1).

37. | Walmart, as a contract provider for a Part D Plan Sponsor, is also required to
comply with all applicable pharmacy and prescription drug state standards as part of its contractual
agreement. 42 C.F.R. § 423.504(b)(iv)(A).

38. | Walmart, as a contract provider for a Part D Plan Sponsor, certifies that the claims
data it submits to the Government agencies is accurate, complete, and truthful and that the claims
data will be used to obtain Government payments. 42 C.F.R. § 423.505 (k)(3).

39. As acontract provider for a Part D Plan Sponsor, through PBMs and the Sponsor,
Walmart sends data to CMS to support its claims for Government payment on a Prescription Drug
Event ("PDE") record.

40. The PDE record must include accurate data including the drug dispensed, the
prescription number, the dispensing fee paid to the pharmacy, the cost of the drug, the quantity
dispensed, and the provider who ordered the medication, including the provider's unique
identifying number assigned by the licensing State or District.

41. Compliance with the requirement that such PDE data is “true, accurate, and
complete" is a condition of payment under the Medicare Part D program.

42. The PDE submission form specifically requires pharmacies to identify "the
dispensed drug using a National Drug Code" ("NDC"), an eleven (11)-digit number assigned to

the drug by its manufacturer and attached to the product container at the time of packaging.
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 9 of 36 PagelD 9

43. The NDC identifies the product manufacturer, dose form and strength, and the
package size. NDCs must be assigned pursuant to Federal drug law. 21 C.F.R. 210.25(c)(1).

44, Inturn, 21 C.F.R. §§21 1.137(a) and (d) require manufacturers or labelers to assign
an expiration date to each pharmaceutical product. Using the drug products' NDCs, CMS keeps
track of expiration dates in a Medicare Part D "data bank" to monitor the expiration for all drugs
covered by the Medicare Part D program.

45. Moreover, as discussed in detail below, in addition to submitting accurate
prescription data, retail pharmacies participating in Medicare Part D must dispense Part D drugs
in accordance with applicable state pharmacy laws and regulations. 42 C.FR. §§423.504(b)(iv)(A),
423.153(c)(1), many of which in turn expressly require that retail pharmacies dispense drugs with
accurate expiration date information.

46. | PDEs submitted to Medicare for prescription medication dispensed without the
prescribed drug quantity or accurate expiration date do not contain accurate, complete, and truthful
information about all data related to payment and are thus false claims for payment.

47. As a result of Walmart's fraudulent scheme, CMS has, through Part D Plan
Sponsors and/or PBMs, made payments to Walmart for Part D claims submitted with materially
false PDE data.

B. The Medicaid Program

48. Title XIX of the Social Security Act, 42 U.S.C. §§ 1396, et seq., established what
is commonly known as the Medicaid Program (“Medicaid”). Medicaid is a joint federal-state
program that provides health care benefits for certain groups, primarily the poor and disabled. The
United States provides matching funds to a state to fund the program and also ensures that the state

complies with minimum standards in the administration of the Medicaid Program.
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 10 of 36 PagelD 10

49. Medicaid programs are administered by the states in accordance with federal
statutes and regulations and pursuant to state plans which must be approved by the Secretary of
HHS. See 42 C.F.R. § 430.0.

50. The State of Florida has elected to participate in the Medicaid program, and has
elected to offer prescription drug coverage to Medicaid beneficiaries.

51. The federal portion of each state’s Medicaid payments, known as the Federal
Medical Assistance Percentage ("FMAP"), is based on a state’s per capita income compared to the
national average. 42 U.S.C. § 1396d(b).

52. The Medicaid statute requires each participating state to implement and administer
a state plan for medical assistance services which contains certain specified minimum criteria for
coverage and payment of claims. 42 U.S.C. §§ 1396, 1396a(a)(13), 1396a(a)(30)(A).

53. These requirements include a comprehensive description of the State Medicaid
agency’s payment methodology for prescription drugs. 42 C.F.R. § 447.518.

C. Tricare

54. Tricare, formerly known as the Civilian Health and Medical Program of the
Uniformed Services, is the component agency of the U.S. Department of Defense that administers
and supervises the health care program for certain military personnel and their dependents. Tricare
contracts with a fiscal intermediary that receives, adjudicates, processes, and pays health care
claims submitted to it by Tricare beneficiaries or providers. The funds used to pay the Tricare
claims are federal government funds. In addition to Medicare, Medicaid, and Tricare, the federal
government also reimburses for the cost of prescription drugs under several other government

healthcare programs, including the Railroad Retirement Medicare Program, the Federal Employee

10
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 11 of 36 PagelD 11

Health Benefit Plans, the Veterans Administration, the Indian Health Service and State Legal
Immigrant Assistance Grants.

D. Veteran’s Health Administration

35. The Veteran Health Administration is the component of the U.S. Department of
Veterans Affairs (“VA”) that implements the medical assistance program of the VA through the
administration and operation of numerous VA outpatient clinics, hospitals, medical centers, and
long-term healthcare facilities. The VA provides numerous prescription drugs in connection with
VA programs and obtains funds from the federal government.

56. Medicare, Medicaid, Tricare and Veteran Health Administration are referred to
herein collectively as “Government Healthcare Programs.”

VI. GOVERNMENT HEALTHCARE PROGRAMS DO NOT REIMBURSE
FOR EXPIRED AND/OR MISBRANDED DRUGS

57. The United States Food and Drug Administration ("FDA") is the federal agency
within the executive branch of the government responsible for protecting the health and safety of
the American public by enforcing the Federal Food, Drug, and Cosmetic Act ("FDCA"). Among
the purposes of the FDCA is to assure that drugs sold for human use are safe, effective, and bore
accurate labeling containing all required information. To that end, the FDA's responsibilities under
the FDCA include regulating the manufacture, labeling, and distribution of all drugs shipped or
received in interstate commerce.

58. Under the FDCA, drugs are defined as, among other things, articles intended for
use in the cure, mitigation, treatment or prevention of disease in humans (21 U.S.C. §
321(g)(I)(B)); articles intended to affect the structure or function of the body of humans (21 U.S.C.

§ 321(g)()(C)); or articles intended for use as components of other drugs (21 U.S.C. § 321

(g)(1)(D)).
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 12 of 36 PagelD 12

59. Prescription drugs are defined under the FDCA as: (a) those drugs which, because
of their toxicity or other potentiality for harmful effect, or the method of their use, or the collateral
measures necessary to their use, were not safe for use except under the supervision of a practitioner
licensed by law to administer such drug; and (b) those drugs limited by an FDA-approved
application to use under the professional supervision of a licensed medical practitioner (21 U.S.C.
§§ 353(b)()(A),(B)).

60. The term "label" is defined as a display of written, printed, or graphic matter upon
the immediate container of any article. (21 U.S.C. § 321(k)). The term "labeling" is broader and
included all labels and other printed or graphic matter upon any article or any of its containers or
wrappers or accompanying such article. (21 U.S.C. § 321(m)).

61. The FDA requires specific labeling on drugs. This labeling includes the drugs
expiration date. Pursuant to 21 C.F.R. § 211.137, prescription drug labelers must assign each drug
produced an expiration date to ensure that the drug meets certain standards, including strength and
quality and purity, at the time of its use. The expiration date effectively establishes a shelf-life for
the drug. 21 C.F.R. § 211.137 continues, “[e]xpiration dates shall appear on labeling in accordance
with the requirements of [21 C.F.R. §]201.17.”

62. Pursuant to 21 C.F.R. §201.17, the expiration date “shall appear on the immediate
container and also the outer package, if any.”

63. In addition to the FDA labeling requirements, and because Congress was concerned
about expired drugs, the Prescription Drug Marketing Act of 1987 (“PDMA”) was enacted (1) to
ensure that drug products purchased by consumers are safe and effective, and (2) to avoid the
unacceptable risk to American consumers from counterfeit, adulterated, misbranded, subpotent, or

expired drugs,

12
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 13 of 36 PagelD 13

64. The FDA issued regulations implementing the PDMA in 1990 (21 C.F.R. Part 205)
and 1999 (21 C.F.R. Part 203).

65. If adrugs label, including the expiration date and other items, is false or misleading,
the drug is “misbranded.” Specifically, a drug is misbranded if, among other things: its labeling
was false or misleading in any particular manner (21 U.S.C. § 352(a)) or its labeling did not bear
adequate directions for use (21 U.S.C. § 352 (f)(1)). The FDA has defined "adequate directions for
use" to mean "directions under which the lay[person] can use a drug safely and for the purposes
for which it is intended." 21 C.F.R. § 201.5.

66. A drug or biologic’s labeling must not be inaccurate or otherwise misleading in any
way. See 21 C.F.R. § 201.56(a)(2); see also 21 U.S.C. § 321(m), (n).

67. | The FDCA prohibits the introduction or delivery for introduction, or to cause the
introduction or delivery for introduction, into interstate commerce of a misbranded drug or
biologic. 21 U.S.C. §§ 331{a), 331(k), & 333(a). Specifically, 21 U.S.C. § 331(a) prohibits the
“introduction or delivery for introduction into interstate commerce of any ...drug... that is
...misbranded.” 21 U.S.C. §§ 331(k) prohibits the “alteration, mutilation, destruction, obliteration,
ore removal of the whole or any part of the labeling of, or the doing of any other act with respect
to , a food, drug, device, or cosmetic, if such act is done while such article is held for sale (whether
or not the first sale) after shipment in interstate commerce and results in such article being
adulterated or misbranded.”

68. | Misbranded drugs, such as drugs without expiration dates or drugs that are expired
are not “approved” by the FDA and therefore not eligible for reimbursement from Government

Healthcare Programs.

13
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 14 of 36 PagelD 14

Under Government Healthcare Plans (Medicare, Medicaid, Tricare, Veteran’s

Health Administration), reimbursement is available only for covered outpatient drugs, which

pursuant to 42 U.S.C. §1396r-8(k)(3), only includes drugs that are used for “a medically accepted

indication,” defined in 42 U.S.C. §1396r-8(k)(6) to be a use “which is approved under” the FDCA

or included in certain drug compendia identified in 42 U.S.C. §1396r-8(g)(1)(B)(i). As described

below:

a. Medicare Part D and Medicaid. Part D covers the cost of FDA-approved

prescription drugs used for a medically accepted indication. See 42 U.S.C. 1395w-
102(e)(1), 1395w-151(a)(2). Just as in the Medicaid Program, for Medicare Part D
reimbursement, a medically accepted indication means any use or indication which
is approved by the FDA or which is supported by one or more citations in certain
drug compendia. See 42 U.S.C. 1396r-8(k)(6) & (g)(1)(B)(i). The relevant drug
compendia are the same as those for Medicaid: AHFS Drug Information and USP
DI (or its successor publications). See 42 U.S.C. 1396r-8(g)(1)(B)(i). In sum, Part
D drug coverage excludes drugs not approved by the FDA, and those not for use

for a medically accepted indication.

. Tricare: Tricare categorically excludes coverage for [u]nproven drugs. 32 C.F.R.

199.4(g)(15). Tricare defines unproven as lacking necessary FDA approval. 32
C.F.R. 199.4(g)(15)(i)(A)-(B). Thus, under Tricare, benefits may not be extended

for drugs not approved by the FDA.

. Veteran’s Health Administration: With respect to the VA, the federal

reimbursement scheme provides that prescription drugs are only reimbursable if

they are FDA-approved or otherwise medically accepted to treat the particular

14
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 15 of 36 PagelD 15

diagnosis for which the drug is prescribed. See 38 U.S.C. 8126. A medically
accepted indication means any use or indication which has been approved by the
FDA or which is supported by one or more citations in certain drug compendia. See
42 U.S.C, 1396r-8(k)(6), (g)(1)(B)(i). The relevant drug compendia are the same as
those for Medicaid: AHFS Drug Information and USP DI (or its successor
publications). See 42 U.S.C. 1396r-8(g)(1)(B)(Gi). In sum, VA drug coverage
excludes drugs not approved by the FDA, and those not used for a medically
accepted indication.

70. Additionally, Medicare Part D obligates pharmacies to comply with minimum
standards for pharmacy practice as established by the states. 42 C.F.R. § 423.153.

71. For example, the District of Columbia and the states of Alaska, Arizona, California,
Colorado, Delaware, Florida, Georgia, Massachusetts, Minnesota, Nevada, New Jersey, New
York, Ohio, Oklahoma, Oregon, Pennsylvania, South Carolina, Tennessee, Texas, Utah,
Wisconsin, and Wyoming are among those states that prohibit dispensing expired drugs for all
payors, including Medicare Part D.

72. These states’ laws, which require the quarantine, destruction, return of, or directly
prohibit dispensing expired drugs, constitute the minimum standards for pharmacy practice with

which Medicare Part D requires compliance. !

 

' The State laws, rules, or regulations referenced above include Alaska: Alaska Admin. Code tit.
12, §52.410; Arizona: Arizona Admin. Code §§ R4-23-658, R4-23-701; California: Cal. Admin.
Code tit. 16, § 1718.1; Colorado: 3 Colo. Code Regs. §719-1:3.00.40; Delaware: 24 Del. Code
Regs. § 2500-2; District of Columbia: DCMR, tit. 22, 1901.6; Florida: Fla. Stat. §§ 499.0121,
499.005-.006; Georgia: Ga. Comp. R. & Regs. 480-10-.11; 480-28-.07; Massachusetts: 247 Mass.
Code Regs. 9.01; Minnesota: Minn. Admin. R. 6800.0100, Minn. Stat. §151.415; Mississippi:
Miss. Code R. 30-20-1:XI, XXX; Nevada: Nev. Rev. Stat. 639.282; New Jersey: N.J. Admin.
Code. §13:39-7.18; New York: N.Y. Codes R. & Regs. tit. 8, § 29.7; Ohio: Ohio Rev. Code Ann.
§ 3715.521; Oklahoma: Okla. Admin. Code §§535:10-3-1.2(26),535:15-3-11(c); Oregon: Or.

15
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 16 of 36 PagelD 16

73. Ifa pharmacy does not abide the state pharmacy laws, rules and regulations, and
dispenses expired or misbranded drugs, it has made false certifications to the Government.

74. Additionally, expired drugs are not "reasonable and necessary" for medical
diagnosis or treatment, and as such may be excluded from Medicare coverage. Social Security Act,
§§ 1862(a)(1)(A) & D-2(e)(3); Centers for Medicare and Medicaid Services, "Prescription Drug
Benefit Manual, Chapter 6 - Part D Drugs and Formulary Requirements,” Rev. 10, 02-19-2010 at
15-16.

75. Expired drugs are also non-reimbursable by Medicare Part D and Medicaid
because they amount to "worthless services," the performance of which "is so deficient that for all
practical purposes it is the equivalent of no performance at all” Mike v. v. Strauss, 274 F.3d 687,
703 (2d. Cir. 2001).

76. CMS has identified dispensation of expired drugs as a pharmacy practice
constituting Medicare fraud, waste, and abuse. Centers for Medicare and Medicaid Services,
“Prescription Drug Benefit Manual, Chapter 9 - Part D Program to Control Fraud, Waste and
Abuse," Rev.2, 04-25-2006 at 58.

VII. RELEVANT FACTUAL BACKGROUND
A. Walmart’s Organizational Structure

77. The largest company in the world by revenue, Walmart has grown into a

multinational retail corporation famous for its discount department and grocery stores marketing

to the world on the basis of its low prices.

 

Admin. R. 855-041-1025; Pennsylvania: 49 Pa. Code § 27.14; South Carolina: $.C. Code Ann.
§40-43-86 (1976); Tennessee: Tenn. Comp. R. &Regs. 1140-03-.11; Texas: 22 Tex. Admin. Code
§§ 281.7, 281.8; Utah: Utah Code Ann. § 58-17b-502; Wisconsin: Wis. Admin. Code Phar.
10.03(4); and Wyoming: Wyo. Stat. Ann § 33-24-101 (1977), 8 Wyo. Code. R. Pharm. §15.

16
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 17 of 36 PagelD 17

78. As of January 31, 2018, Walmart had 11,718 stores worldwide, with over 5,000 of
its stores located in the United States of America. About 3,500 of the Walmart stores in the United
States include pharmacies.

79. | Each Walmart pharmacy dispenses from 200 to 400-plus prescriptions daily.

80. | Walmart earned $18.47 billion in prescription sales in 2017 and $20.9 billion in
prescription sales in 2018.7

81. | Walmart receives money originating from the United States as payment for
dispensing prescriptions for patients who have Medicare, Medicaid, Tricare or Veteran’s Health
insurance.

82. Pharmacy technicians and pharmacists who work for Walmart have authority to bill
Government Healthcare Programs for patients who are eligible to receive Medicare, Medicaid,
Tricare or Veterans Health Insurance.

83. About half of Walmart's dispensed prescription drugs are for Government
Beneficiaries.

84. In 2018 in the United States, Walmart filled 1,053,753,647 Medicare prescriptions
and 616,957,721 Medicaid prescriptions.

85. | Walmart organizes its business into three Merchandise Units: Grocery, General
Merchandise, and Health and Wellness. Walmart's pharmacy operations constitute the largest
component of its Health and Wellness Unit in terms of revenue, profits, and personnel.

86. Although Walmart does not publicly disclose the revenue and profit margins of its

merchandise units separately, its annual report for its Fiscal Year 2017 states that Walmart's Health

 

2 See “Top 15 US pharmacies by total prescription revenue,” Alia Paavola, Becker Hospital
Review, April 19, 2019, available at https://www.beckershospitalreview.com/pharmacy/top-15-
us-pharmacies-by-total-prescription-revenue.html (last visited March 21, 2020).

17
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 18 of 36 PagelD 18

and Wellness unit accounted for 11% of its $495.8 billion in net sales and includes pharmacy,
optical services, clinical services, over-the-counter drugs, and other medical products.

87. | Walmart employs roughly 10,500 pharmacists. In July 2019, Walmart announced
that it would be contracting its pharmacy workforce by about 3%, including reducing the number
of senior pharmacists by as much as 40%, even while it is expanding its vaccine offering.

88. | Walmart's pharmacy managers are its legally designated "pharmacists-in-charge"
("PICs") under state laws, and accordingly are legally responsible pursuant to their professional
license and Drug Enforcement Agency certification for overseeing all pharmacy operations,
including the prescription-filling process, inventory control, and supervision of staff that Walmart
assigns to its retail pharmacy operations.

89. | Pharmacy managers of Walmart pharmacies report to corporate-level Health and
Wellness Directors by market Regions. The Health and Wellness Director for Walmart pharmacy
managers for stores in the Southeast Region, including Relator's store, during Relator’s
employment was Anthony Nation (until approximately the Spring of 2018) and then after Mr.
Nation, Karen Stein until very recently.

90. Market Health and Wellness Directors like Mr. Nation and Ms. Stein report to one
of the approximately 35 Regional Health and Wellness Directors. The Regional Director Health
and Wellness overseeing the Southeast pharmacy market was, during Relator's employment, and
continues to be, Rene Pabon.

91. | These and other Regional Directors report to senior management personnel
generally based in Walmart's Bentonville, Arkansas corporate headquarters. In July 2018, Walmart
Chief Executive Officer Douglas McMillon announced his new direct report, Sean Slovenski, as

Walmart's Senior Vice President of Health & Wellness. Reporting to Slovenski as of mid-2018

18
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 19 of 36 PagelD 19

were Paul Beahm, Senior Vice President of Health and Wellness Operations; Cory Gundberg,
Senior Vice President of Health and Wellness — Lead in Pharmacy; Sandy Ryan, Vice President
of Clinics and Quality; Luke Kleyn, Vice President of Payer Relations; Marcus Osbome, Vice
President of Health and Wellness Transformation; Jinali Desai, Vice President and DMM of Rx
Merchandising; and Mony Iyer, Vice President of Optical.

92. | While Walmart's nationwide policies and procedures are devised, approved, and
enforced at the corporate and regional management level, the day-to-day operations of the
pharmacies within each of Walmart's pharmacy sales! districts are managed and overseen by at
least two Clinical Services Managers ("CSMs") who manage the pharmacies’ "clinical" operations
with regard to company-wide initiatives.

93. The Clinical Services Manager in Relator's district, was, during Relator's
employment and thereafter, Karen Stein, until she was promoted to Health & Wellness Director.

B. Walmart Pharmacy Procedures and Policies

94. Walmart utilizes certain company-wide Standard Operating Procedures ("SOPs")
for pharmacy operations for all Walmart pharmacies throughout the United States. These SOPS
are developed with the input and approval of Walmart corporate and regional-level managers,
respectively, and enforced by District and Market-level Directors who in turn report to Regional
Directors, following the chain of command described above.

95. The individual SOPs are posted on Walmart's corporate Pharmacy Operations
Manual, available electronically to all Walmart pharmacy employees via Walmart's companywide
intranet, known as "the Wire."

96. Likewise, Walmart pharmacies nationwide use pharmacy management software

"Connexus" ("Connects Us to our patients"), which receives, contains, and generates the

19
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 20 of 36 PagelD 20

information and documentation necessary to complete the prescription-filling process laid out in
Walmart's SOPs.

97. Here, Standard Operating Procedure, known as "POM 1009" and entitled "Visual
Verification," is particularly important. The Walmart "Visual Verification" procedure consists of
a pharmacist comparing the contents of a filled prescription with a computer medication image.
Once a match is confirmed, the Pharmacist places the medication package into "will-call bags"
and hangs them on the "bagging rack" to await finalization of the "bagging" process, which
involves the printing and insertion of a "monograph" patient education document, which generally
includes descriptive information about the drug, its uses and side effects.

98. The Walmart prescription filling process begins when a patient's prescription is
submitted to the pharmacy, either in-person by the patient or, as is increasingly common,
electronically, in which case some information may be automatically entered by Connexus but
must be verified by technicians pursuant to nine-step SOP.

99. The in-person drop-off triggers an SOP referred to by Walmart as "Drop Off for
Success," which lays out a basic script beginning with "Good morning/afternoon" for staff to
follow upon first receiving a beneficiary's prescription. scheduling a pickup time for the patient to
retrieve their filled prescription and entering it into the Connexus system.

100. The Walmart staff then proceeds to the "Input" station, where other Walmart staff
enter the prescription information into Walmart's Connexus software system described below.

101. The "fill" process, POM 1008, is completed entirely by staff referred to as
"technicians" when the time approaches for a prescription to be picked up. The process hinges on
the use of a hand-held "Scanning for Accuracy" ("SFA") device, which lists patients’ with

prescriptions that are ready to be filled based on the scheduled "patient promise" pick up time.

20
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 21 of 36 PagelD 21

102. The Walmart staff then generally scans the "will-call" bag, retrieves the medication
from the shelf, scans it, retrieves an empty package, and then proceeds to a cubicle desk area "Fill
Station" where the drugs are counted and the package filled.

103. With the goal to continuously increase the average 175 to 200 prescriptions filled
daily per Walmart pharmacy, Walmart's corporate managers, including the Pharmacy Market
Directors, closely monitor the speed with which Walmart staff fill prescriptions.

104. These Walmart Pharmacy Market Directors time and track the number of
prescriptions filled as well as the precise percentage of those that are filled "on time," generally
defined as within twenty (20) minutes of the scheduled pick up time with regard to in-store
pickups.

105. The tracked performance metrics are recorded in Walmart's "Order Completion
Performance" reports at are mandatory pursuant to Walmart corporate requirements.

106. However, to increase the pressure to meet these performance metrics, Walmart
employs a computer-based real-time prescription-filling progress monitoring system that monitors
the prescriptions coming “due" for pickup within thirty (30) minutes, two (2) hours and forty-eight
(48) hours.

107. When a pharmacist is "falling behind," based on an internal, computer-generated
schedule to which pharmacists are not privy, the system begins to flash yellow or red depending
on how "behind" the pharmacist is, based on the above fill-time expectations intended only to
maximize fill speed with a conscious, reckless disregard of the negative impact such a system has
on the accuracy of the prescription filling process. The pharmacists see the flashing yellows or
reds on the screen, which is intended to and does pressure the pharmacist to fill prescriptions with

superhuman speed.

21
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 22 of 36 PagelD 22

108. With regard to expired drugs, several times a year, according to internal policies,
Walmart pharmacy technicians were, and are, to identify drugs (that have been identified by
various non-usage reports) that may expire on the shelf without being used. These drugs are
returned to one of Walmart's distribution centers to be used at other pharmacies.

109. On a corporate-wide basis as described in its POM 1008, Walmart programs its
software to automatically generate a one-year expiration date recorded in the paperwork that
accompanies each prescription. With this as the benchmark, Walmart's policy is to have
Pharmacists and staff acting as Pharmacy Technicians check the existing inventory monthly to
detect and generally remove all medications that expire within (3) three months thereafter,
pursuant to its POM 814.

110. Also, for dispensing drugs, Walmart's strictly controlled filling system does not
have a prompt for pharmacy technicians or pharmacists to check the expiration date of the
prescription when they are dispensing and reimbursing for drugs. Walmart does time each step of
the filling process and reprimand pharmacy technicians or pharmacists who take too long to
complete any of the steps. (Pharmacists see the manufacturer's container for prescriptions for eye-
drops, eardrops, creams, ointments, liquids, and injections.)

111. Of utmost importance, on the pharmacist's visual verify screen of Connexus the
expiration date does not appear; additionally, the expiration date does not appear of the “four-
point" screen, the only other screen that a pharmacist typically sees while dispensing and
submitting a claim for reimbursement of a prescription. The only way to change the expiration
date, if a pharmacist thought of it, is to press the "F9" function key to enter another screen.
However, it is official corporate policy for pharmacists not to enter this screen (it would slow the

process down too much and jeopardize profits and bonus checks) where they could change the

22
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 23 of 36 PagelD 23

expiration date. Walmart tracks the number of times that a pharmacist uses the "F9" key to correct
errors of any type on prescriptions. This data is compiled for each store and each district.

112. Connexus allows pharmacists to submit these prescriptions without any human
being checking the validity of the expiration date against manufacturer stock bottles on the shelf
to be sure they match and to shorten expiration dates submitted to Government Healthcare
Programs when the manufacturer's stock bottle expires in less than one year.

113. This process, not requiring checking the dates and not requiring manual inserting
of dates, speeds filling prescriptions, increases the number of prescriptions that each pharmacy can
fill and sell each day, increases sales, and increases bonus checks for managers.

114. In other words, at no time in the process, are pharmacists specifically required to
check the expiration date when they are dispensing and reimbursing for drugs: this would slow
dispensing prescriptions, decreasing the amount of prescriptions that a pharmacy could fill,
decreasing sales. The only time that pharmacists see the stock bottle is when a new drug has just
entered the market and the drug's picture has not yet been uploaded to a database that shows the
picture of the tablet or capsule to pharmacists when they check the prescription.

115. While Walmart's "POM 1008" fill procedure purports to require its staff acting as
pharmacy technicians to calculate accurate expiration dates and then use a black marker to relabel
the prescription container by crossing out the one-year indication, this does not occur, and Walmart
is well aware that its staff acting as pharmacy technicians routinely omit this so-called requirement.

116. As outlined above, both state and Federal law require that medications be dispensed
with accurate expiration information pursuant to an inventory monitoring system that accurately

accounts for drugs’ respective expiration dates, i.e., the date when the drug loses its effectiveness.

23
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 24 of 36 PagelD 24

117. Walmart pharmacies purchase medication in bulk from manufacturers and dispense
them individually to patient Beneficiaries.

C. Walmart Dispenses and Receives Reimbursement from Government Healthcare
Programs for Misbranded and/or Expired Drugs

118. Relator has held a pharmacist license for over 15 years. He has never been
sanctioned or otherwise disciplined by the Florida Pharmacy Board or any other regulatory agency
charged with the regulation of pharmacists.

119. Relator began working for Defendant in Store #2695 and Store #5299 as a
pharmacy manager from 2005 to approximately 2015, and staff pharmacist at store #2695 from
2015 to 2020. Relator consistently received positive reviews of his performance.

120. In 2019, Relator began to notice an inordinate number of expired drugs and drugs
with no expiration dates or lot numbers on the bottles on the shelf. Relator states that the drugs
without expiration dates or lot numbers were the result of presumably faulty ink on the medication
bottles themselves. That is, when one pulled back the Walmart stick on label, the lot numbers and
expiration dates, printed in the faulty ink, would come off as well and not be legible. This was a
particular problem because many prescriptions (Relator estimates about 30%) which were filled
were returned to stock if the customer did not pick it up in 9-10 days after it was submitted. When
returning the drugs to stock the pharmacy would rip off the patient label and thus rip off the ink
which set forth the lot numbers and expiration dates. These bottles of medications, without the
expiration dates and lot numbers, would sit on the shelf for a period of time until another
prescription for the same drug needed to be filled. When it was filled the pharmacist would have
no idea what the expiration date was on these drugs.

121. Since that time, and as described below, Relator made numerous complaints to

management both verbally and in writing.

24
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 25 of 36 PagelD 25

122. Relator specifically recalls, for example, Pharmacy Technician Sharon Atkins on
June 14, 2019 handed him a patient’s medication for visual verification prior to dispensing. The
medication did not have a lot number or expiration date.

123. Relator informed Ms. Atkins at the time she handed him the medication that it was
illegal to dispense these medications because they had no lot numbers or expiration dates. In
response, Ms. Atkins laughed at Relator, and then proceeded to take the patient medication label
and cover up the area, so to hide the fact these medications did not have the required lot numbers
and did not have expiration dates. Relator refused to dispense the medication, informed Ms. Atkins
that her behavior was inappropriate, and instructed her to stop dispensing medications without lot
numbers or expiration dates.

124. Ms. Atkins disobeyed Relator’s requests and continued to give medications without
expiration dates and lot numbers to Staff Pharmacist Jaime Levangie to dispense to beneficiaries
and submit claims to payors. As a result, Ms. Levangie continued to dispense the misbranded
and/or out of date drugs and bill payors, including Government Healthcare Programs for the drugs.

125. Also, on June 14, 2019, Relator reported via text messaging to Pharmacy Manager
Liza Otero (Martinez) that Walmart had misbranded and/or out of date medication on the
dispensing shelves and the drugs needed to be removed. He noted that Ms. Atkins had refused to
remove the misbranded and/or out of date drugs and continued to give these drugs to pharmacists
to be dispensed.

126. He also states that after this incident, pharmacist Levangie printed out the last page
of Walmart return to stock procedures from Walmart’s intranet and made all the pharmacy

technicians and staff present in the pharmacy sign without reviewing the procedures. Realtor

25
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 26 of 36 PagelD 26

refused to sign and placed an “X” instead of a signature page on the printout. Upon information
and belief, the Walmart store did this to cover up its actions and claim it was following policies.

127. Again, on July 5, 2019. Relator reported via email to Ms. Otero and Staff
Pharmacist Jaime Levangie that the out of date and misbranded drugs were still on the shelves and
were being inappropriately dispensed to patients and billed to insurance companies.

128. On July 6, 2019, Relator ultimately verbally requested Ms. Stein that his hours be
reduced from 80 hours every two weeks to 48 hours every two weeks, to be able to manage the
stress he was experiencing related to the misconduct alleged herein and the retaliation. His hours
were actually reduced to 48 hours on July 8, 2019.

129. Additionally, Relator noted that beginning on July 6, 2019 through October 11,
2019, the pharmacist schedules in his Walmart store changed such that beginning July 6, 2019,
Relator was very rarely scheduled to work with other pharmacists.

130. Stated differently, typically in the Walmart pharmacy, there is significant overlap
in pharmacists during the regular workday. But after this date, July 6, 2019, Relator found very
little overlap in his schedule and he was often working as the sole pharmacist at the store. Relator
believes this was to make him look less productive and so he could not witness other pharmacists
dispensing and billing for misbranded and/or out of date drugs.

131. In response to the schedule change which commenced on July 6, 2019, on August
26, 2019, Relator sent an email to Health Wellness Director Karen Stein and Pharmacy Regional
Coordinator Chantilly Lebel asking them to review the pharmacist schedules at his store due to the
changes and lack of overlap.

132. Then on August 27, 2019, Relator sent a similar email complaining of the

pharmacist work schedule to Ms. Otero via text messaging.

26
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 27 of 36 PagelD 27

133. Of particular concern, on September 5, 2019, Relator learned from a visiting relief
pharmacist, RPH Ingrid Padilla, a pharmacist in Walmart store #1084 in Orlando, that the same
volume of expired drugs and misbranded drugs exists in her store.

134. More specifically, when pharmacist Padilla was working a shift with Relator she
witnessed Relator receive an out of date or misbranded medication from a technician to dispense.
Relator instructed the technician to return pull the expired or misbranded drugs from the shelves
and that it was illegal to dispense and bill for these drugs. About an hour in the shift, Ms. Padilla
asked Realtor a question and he informed her that out of date and misbranded drugs were not being
removed from the shelves and instead they were being handed to pharmacists to dispense and bill.
He informed her this was illegal. Ms. Padilla responded by telling Relator that she would inform
the pharmacy manager of the Walmart Store in Orlando, where she worked, that it was illegal to
dispense and bill for misbranded and expired drugs, implying that it occurred regularly at the
Walmart store in Orlando as well.

135. Upon information and belief, the conduct alleged herein is occurring in other
Walmart stores. That is, other Walmart stores are dispensing and billing Government Healthcare
Programs for misbranded and/or expired drugs.

136. Having not seen anything done in response to his complaints about the misbranded
and/or out of date drugs being dispensed and billed for at Walmart or the retaliatory conduct against
Relator, he continued to complain, for example:

a. On September 6, 2019 Relator sent an email to Karen Stein regarding the lack of
overlap in the pharmacy schedule.
b. On September 7, 2019 Relator emailed Rene Pabon regarding the discriminatory

schedules.

27
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 28 of 36 PagelD 28

c. On September 9, 2019 Relator sent an email to Rene Pabon regarding misbranded
and expired drugs on the Walmart shelves and being dispensed to patients.

137. Relator received the first response to his complaints on September 13, 2019. Ms.
Stein emailed him stating that Walmart has implemented a “Return to Stock” policy and Ms. Otero
was training the pharmacy technicians to process and remove misbranded and/or out of date drugs
from the shelves.

138. However, even after this email, Relator noticed that the misbranded and/or out of
date drugs were not removed, were still on Walmart’s shelves and were still being dispensed and
billed for by pharmacists.

139. On October 5, 2019, Relator was disciplined by Ms. Stein for telling certified
pharmacy technicians to check the pharmacy shelves and pull medication bottles without dates and
lot numbers and expired drugs. More specifically, Relator was called into the back room where
Ms. Stein and Patrick (Health and Wellness District Manager) were present and Ms. Otero was on
speaker phone. Relator was told that he was impeding workflow by telling pharmacists to check
the shelves.

140. On October 5, 2019, Relator filed a complaint with OSHA concerning the Walmart
disciplinary action taken against him and the expired and expired drugs.

141. Again, on October 6, 2019, Relator informed Ms. Otero of an incident that occurred
in June. Specifically, that pharmacy technician Sharon Atkins was not obeying his directives to
not distribute out-of-date and misbranded drugs. He even noted that he witnessed Ms. Atkins hand
Pharmacist Levangie misbranded and/or out-of-date drugs which she dispensed to a patient. Prior

to handing the medication over, Ms. Atkins placed a patient information label over where the dates

28
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 29 of 36 PagelD 29

and lot numbers should have been so Ms. Levangie could not see that the drug was misbranded
and/or out-of-date.

142. On October 6, 2019, the Relator took additional action by himself pulling the
misbranded and out of date drugs from Walmart shelves, and developed an itemized list of the
drugs he pulled with NDC numbers and expiration dates (if available).

143. Also, on October 6, 2019, Relator emailed Pabon stating again that he worked on
October 6, 2019 and misbranded and out-of-date medications were on the Walmart shelves. He
also stated that he continued to inform Stein and pharmacy technicians that this conduct is
unlawful, and Stein was pressuring him to remain silent. Relator mentioned that the pharmacy
technicians were not heeding his direction to remove the misbranded and out-of-date prescriptions
from the shelves.

144, Then on October 8, 2019, Relator sent emails to the Walmart CEO Doug McMillion
and Walmart Ethics Department informing both of the misbranded and expired medications on the
Walmart shelves, that the pharmacy technicians were not taking his direction and removing the
medications, that pharmacists were continuing to dispense misbranded and expired drugs and that
he was being retaliated against for voicing concern.

145. On October 11, 2019, Relator found expired drugs on the Walmart shelves,
including three full plastic drawers of drugs with expiration dating back to February 2018.

146. When Relator informed Ms. Stein of the expired drugs he found, Ms. Stein
responded the same day, October 11, 2019, that the plan was to have a technician work through
the drugs and pull the out of date drugs. She further stated, anything pulled will be sent back

“according to the normal outdate process.”

29
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 30 of 36 PagelD 30

147. On the same day, Relator sent an email to Ms. Otero, Ms. Stein and Pabon with a
list of expired drugs that were pulled October 6 through October 11, along with the expiration
dates and NDC numbers that were on the Walmart shelves and were to be sold/dispensed to
patients.

148. On October 12, 2019, Relator again emailed Ms. Otero complaining of retaliatory
conduct and showing that when he was scheduled to work there was minimal overlap with other
pharmacists.

149. On or around October 12-13, 2019, Walmart Global Investigations agent, Gary
Smyth, called Relator concerning the email he sent to Mr. McMillion. Mr. Smyth asked Relator
how high up in the Walmart Health and Wellness management did he contact concerning the
misbranded and expired drugs. Relator responded by informing him he contacted Ms. Pabon. Mr.
Smyth, satisfied, said he would follow up with Relator at a more convenient time.

150. Subsequently, on October 14, 2019, Relator received an email from Mr. Smyth of
the Walmart Global Investigations department requesting specifics as to his reporting of
misbranded and expired drugs, i.e., emails, who Relator spoke with or contact, the list of drugs,
and pictures.

151. In response, on October 15, 2019, Relator forwarded information from previous
emails he sent to Walmart staff regarding expired and misbranded drugs to Mr. Gary Smyth (of
the Walmart ethics department).

152. Also, on October 14, 2019, Relator received an email from “Lauren” of the
Walmart ethics department in response to Relator’s submission. The email stated that Relator’s

retaliation concerns were being investigated and that the process would take 4-6 weeks.

30
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 31 of 36 PagelD 31

153. On October 14, 2019, Relator forwarded previous emails sent to Walmart staff
regarding expired and misbranded drugs to Mr. Brandon Dill (of the Walmart investigations
department).

154, Finally, on October 15, 2019, Relator noted for the first time since his complaints
that Ms. Stein and Ms. Atkins were pulling misbranded and/or out of date drugs from Walmart
pharmacy shelves. This resulted in 3-4 big boxes of medications being pulled. Some of the drugs
expired in 2018.

155. In fact, the pharmacy technician assigned to the task, Kalista Saitta, complained
about the enormity of the task and threatened to quit saying she had never seen so many drugs
pulled for disposal.

156. Individuals/agents from both the Walmart Global Investigations department
(Brandon Dill) and ethics department were contacting Relator and investigating Relator’s
allegations concerning misbranded and/or out of date drugs and retaliation complaints.

157. Relator emailed Mr. Dill on October 21, 2019 requesting to respond to his questions
via email rather than have a meeting or telephone conference.

158. On November 5, 2019, Ms. Smyth from Walmart Ethics Department and Relator
spoke on the phone. During this call, they discussed the misbranded and/or out of date medications
and retaliation Relator had been complaining about in his various communications with Walmart
supervisors. Mr. Smyth also asked a lot of questions regarding the volume and types of medications
that were expired or misbranded. Mr. Smyth stated that he would forward the information you
shared with Brandon Dill from the Walmart investigations department who was investigating the

Relator’s retaliation claims.

31
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 32 of 36 PagelD 32

159. On November 12, 2019, Relator received an email from Walmart stating that the
investigation into his retaliation complaint against Walmart was closed and no action was taken.

160. On December 30, 2019, Relator picked up his own prescription from Walmart store
#2695. Pharmacist Levangie dispensed his medication and billed his insurance company. When
Relator viewed the medication label, the ink setting forth the lot number and expiration date was
faded, and thus, the expiration date and lot numbers were not visible. The only date visible was
the “discard by date” (a year from the date the drug is dispensed), which is automatically assigned
by Connexus when the drug is dispensed.

D. Relator Was Retaliated Against For Engaging In Whistleblowing Activities

161. Relator re-alleges and incorporates by reference all of the preceding paragraphs of
this Complaint as if fully set forth herein.

162. As set forth above, Relator began noticing the conduct alleged herein in early 2019
and voicing concern via texts, emails, and conversations to superiors about the conduct in mid-
June 2019.

163. Weeks later, beginning July 5, 2019, Relator’s schedule to work changed so that
there was minimal overlap between himself and other pharmacists in an effort to isolate him from
discussing his concerns or observing violations of law.

164. Also, thereafter, Relator was disciplined for requiring the technicians in his
pharmacy to perform their jobs, including the examination and removal of out of date drugs from
the shelves. He was disciplined for unsubstantiated conduct in connection with his efforts to bring
the pharmacy into compliance. He was disciplined because he refused to participate in any

unlawful dispensation of drugs.

32
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 33 of 36 PagelD 33

165. On or about January 31, 2020, Plaintiff was placed on leave “while we resolve
issues.” No specific reasons were given for placing him on leave for an unspecified duration.

166. On February 7, 2020, Relator was called back into the store manager’s back office
and was terminated by Ms. Stein. Ms. Stein had allegedly given a reason for the termination,
however, due to Relator’s hearing impairment he could not hear the reasons given for his
termination.

COUNT I
FEDERAL FALSE CLAIMS ACT

31 U.S.C. §§ 3729(A)(1)(A)

167. Relator re-alleges and incorporates by reference all of the preceding paragraphs of
this Complaint as if fully set forth herein.
168. Atall relevant times to this Complaint, Defendants knowingly presented, or caused
to be presented, directly or indirectly false and fraudulent payment or approval to the United States.
169, By virtue of the false or fraudulent claims presented or caused to be presented by
the Defendants, the United States suffered damages.
COUNT II
FEDERAL FALSE CLAIMS ACT
31 U.S.C. §§ 3729(A)(1)(B
170. Relator re-alleges and incorporates by reference all of the preceding paragraphs of
this Complaint as if fully set forth herein.
171. At all times relevant to this Complaint, Defendants knowingly made, used, or
caused to be made or used, false records or statements material to false or fraudulent claims to the
United States and false records or statements to get false claims paid.

172. By virtue of the false or fraudulent claims presented or caused to be presented by

the Defendants, the United States suffered damages.

33
Case 8:20-cv-01385-VMC-CPT Document 1 Filed 06/16/20 Page 34 of 36 PagelD 34

COUNT Hl
FLORIDA FALSE CLAIMS ACT

Fla. Stat. Ann. §68.082(2)(g)

173. Relator repeats and re-alleges each and every allegation contained in the paragraphs
above as though fully set forth herein.

174. This is a claim for treble damages and penalties under the Florida False Claims Act.

175. By virtue of the acts described above, Defendants knowingly submitted to officers,
employees or agents of the State of Florida, false or fraudulent claims for payment or approval.

176. By virtue of the acts described above, Defendants knowingly made, used, or caused
to be made or used, false records or statements to the Florida State Government to obtain payment
from the State of Florida for false or fraudulent claims.

177. By reason of the Defendants’ acts, the State of Florida has suffered actual damages
and is entitled to recover treble damages and a civil penalty for each false claim.

COUNT IV
RETALIATION

31 U.S.C. §3730(h)

178. Relator repeats and re-alleges each and every allegation contained in the paragraphs
above as though fully set forth herein.

179. Defendant have a duty under the False Claims Act, 31 U.S.C. § 3730(h), to refrain
from taking retaliatory actions against employees who take lawful actions in furtherance of a False
Claims Act action, including investigation for, testimony for, or assistance in an False Claims Act
action.

180. Relator took lawful actions in furtherance of a False Claims Act action, including
but not limited to investigation for, testimony for, or assistance in an action filed under this section

and, as such, engaged in protected activity under the False Claims Act and other laws.

34
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 35 of 36 PagelD 35

181. Despite a lack of prior disciplinary actions, Relator was wrongfully terminated by
Defendant on February 7, 2020.

182. Relator was discriminated against in the terms and conditions of her employment
by Defendant, by and through its officers, agents, and employees because of lawful acts done by
him in the furtherance of an action under the False Claims Act.

183. The actions of Defendant damaged and will continue to damage Relator in violation
of 31 U.S.C. § 3730(h), in an amount to be determined at trial.

184. Pursuant to 31 U.S.C. § 3730(h), Relator is entitled to litigation costs and
reasonable attorneys' fees incurred in the vindication of his reputation and the pursuit of his

retaliation claims.

REQUESTS FOR RELIEF

WHEREFORE, Relator, on behalf of the United States, demands that judgment be entered
in his favor and against Defendant for the maximum amount of damages and such other relief as
the Court may deem appropriate on each Count. This includes, with respect to the federal False
Claims Act, three times the amount of damages to the Federal Government plus civil penalties of
no more than Eleven Thousand Dollars ($11,000.00) and no less than Five Thousand Five Hundred
Dollars ($5,500.00) for each false claim, and any other recoveries or relief provided for under the
Federal False Claims Act. With respect to the Florida False Claims Act, this includes, an amount
equal to three times the amount of damages the State of Florida has sustained because of
Defendants’ actions, plus a civil penalty of $11,000 for each violation of Fla. Stat. Ann.

§68.082(2).

35
Case 8:20-cv-01385-VMC-CPT Document1 Filed 06/16/20 Page 36 of 36 PagelD 36

Further, Relator requests that he be awarded damages as a result of Defendant's violation
of 31 U.S.C. § 3730(h), including reinstatement, two times the amount of back pay, interest on the
back pay, and compensation for all special damages sustained as a result of the discrimination.
Relator further requests that he receive the maximum amount permitted by law of the proceeds of
this action or settlement of this action collected by the United States, plus reasonable expenses
necessarily incurred, and reasonable attorneys’ fees and costs. Relator requests that his award be
based upon the total value recovered, both tangible and intangible, including any amounts received
from individuals or entities not parties to this action.

DEMAND FOR JURY TRIAL

A jury trial is demanded in this case.

Dated: June 15", 2020. Respectfully submitted,

Donna Smith, Esq.
Florida Bar No. 661201

WENZEL FENTON CABASSA, P.A.
1110 North Florida Avenue, Suite 300
Tampa, FL 33602

Phone: 813-440-4593

Email: dsmith@wfclaw.com

SEEGER WEISS LLP

Shauna B. Itri (PA Bar No. 201611)
1515 Market Street, Suite 1380
Philadelphia, PA 19102

Phone: (215) 553-7981

Email: sitri@seegerweiss.com

36
